Title: To Alexander Hamilton from William S. Smith, 9 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Union Camp Decr. 9th. 1799.
          
          I take the liberty of recommending the Bearer Mr. Stevenson as the 2d. Cadet in the 12th. Regt. I once introduced him to you, wishing an appointment for him as a 2d. Lieut. the same reasons still operate in his favour, & I should be gratified if you will countenance his appointment—With great respect, I have the honor to be, Sir, Your most Obedt. Humble Sert.
          
            W. S. Smith Lt. Colo. Comdt.
            12th. Regt
          
        